Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) dated as of September 27,
2010 is by and among the parties identified as “Grantors” on the signature pages
hereto and such other parties as may become Grantors hereunder after the date
hereof (individually a “Grantor”, and collectively the “Grantors”) and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the holders of the Secured Obligations referenced below.

W I T N E S S E T H

WHEREAS, a $250 million credit facility has been established in favor of FTI
Consulting, Inc., a Maryland corporation (the “Company”), pursuant to the terms
of that Credit Agreement, dated as of the date hereof (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), among the
Company, the Guarantors identified therein, the Lenders identified therein,
JPMorgan Chase Bank, N.A., as L/C Issuer and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender; and

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) The following terms shall have the meanings assigned thereto in the Uniform
Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Money, Proceeds,
Software, Standing Timber, Supporting Obligation and Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any written agreement granting any right in, to, or
under any Copyright (whether such Grantor is licensee or licensor thereunder)
including, without limitation, any thereof referred to in Schedule 6.17 (as such
schedule may be amended or supplemented from time to time) to the Credit
Agreement.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office including, without
limitation, any thereof referred to in Schedule 6.17 (as such schedule may be
amended or supplemented from time to time) to the Credit Agreement, and (b) all
renewals thereof including, without limitation, any thereof referred to in
Schedule 6.17 (as such schedule may be amended or supplemented from time to
time) to the Credit Agreement.

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a valid Patent, including, without limitation, any thereof referred
to in Schedule 6.17 (as such schedule may be amended or supplemented from time
to time) to the Credit Agreement.



--------------------------------------------------------------------------------

“Patents” means (a) all letters patent, certificates of invention, or similar
industrial property rights of the United States and all reissues, renewals and
extensions thereof, including, without limitation, any letters patent,
certificates of invention, or similar industrial property rights referred to in
Schedule 6.17 (as such schedule may be amended or supplemented from time to
time) to the Credit Agreement, and (b) all applications for letters patent of
the United States and all divisions, continuations, continuations-in-part and
reexaminations thereof, including, without limitation, any thereof referred to
in Schedule 6.17 (as such schedule may be amended or supplemented from time to
time) to the Credit Agreement.

“Secured Obligations” means, without duplication, (a) all of the Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including Attorney Costs.

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 6.17 (as such schedule may be
amended or supplemented from time to time) to the Credit Agreement.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any state thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 6.17 (as such schedule may be
amended or supplemented from time to time) to the Credit Agreement, and (b) all
renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided, that if by reason of any mandatory choice of law
provisions governing the perfection or the effect of perfection or
non-perfection of the security interests granted herein, the perfection or the
effect of perfection or non-perfection of such security interests is governed by
the Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of New York, UCC shall mean the Uniform Commercial Code as
in effect from time to time in such other jurisdiction for purposes of the
perfection or effect of perfection or non-perfection.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all As-Extracted Collateral;

(c) all Money, cash and currency;

(d) all Chattel Paper;

(e) those Commercial Tort Claims identified on Schedule 2(d) attached hereto;

(f) all Copyrights;

(g) all Copyright Licenses;

(h) all Deposit Accounts;

(i) all Documents;

(j) all Equipment;



--------------------------------------------------------------------------------

(k) all Fixtures;

(l) all General Intangibles;

(m) all Goods;

(n) all Instruments;

(o) all Inventory;

(p) all Investment Property;

(q) all Letter-of-Credit Rights;

(r) all Patents;

(s) all Patent Licenses;

(t) all Software;

(u) all Supporting Obligations;

(v) all Trademarks;

(w) all Trademark Licenses;

(x) all other personal property of such Grantor of whatever type or description;
and

(y) to the extent not otherwise included, all Accessions and all Proceeds of any
and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Property that is subject to a Lien securing Indebtedness permitted under
Section 8.01(b), (i) or (p) of the Credit Agreement pursuant to documents that
prohibit such Grantor from granting any other Liens in such Property or (ii) any
lease, license or other contract if the grant of a security interest in such
lease, license or contract in the manner contemplated by this Security Agreement
is prohibited by the terms of such lease, license or contract and would result
in the termination thereof, but only to the extent that any such prohibition is
not rendered ineffective pursuant to the UCC or any other applicable law
(including Debtor Relief Laws) or principles of equity.

Notwithstanding anything to the contrary set forth in the Credit Agreement, the
Collateral shall not include any (i) Excluded Property or (ii) Voting Equity
owned by a Grantor in any Foreign Subsidiary in excess of sixty-five percent
(65%) (but only to the extent of such excess) of the total combined voting power
of the issued and outstanding Voting Equity of such Foreign Subsidiary. As used
herein, “Voting Equity” means Capital Stock which is entitled to vote (for
purposes of Treas. Reg. Section 1.956-2(c)(2)).

The Grantors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the



--------------------------------------------------------------------------------

receipt by the Administrative Agent or any holder of the Secured Obligations of
any payment relating to such Account pursuant hereto, nor shall the
Administrative Agent or any holder of the Secured Obligations be obligated in
any manner to perform any of the obligations of a Grantor under or pursuant to
any Account (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts that may
have been assigned to it or to which it may be entitled at any time or times.

(b) At any time after the occurrence and during the continuation of an Event of
Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications, (ii) upon the Administrative
Agent’s request and at the expense of the Grantors, the Grantors shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and
(iii) the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.

 

4. Representations and Warranties. Each Grantor represents and warrants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
that:

(a) Ownership. Subject to the second paragraph of Section 2 hereof, each Grantor
is the legal and beneficial owner of its Collateral and has the right to pledge,
sell, assign or transfer the same.

(b) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Collateral of such Grantor and upon (1) the
proper filing of (a) UCC financing statements (including fixture filings to the
extent applicable) in the applicable jurisdictions (and payment of the
applicable fees), (b) in the case of Patents, a Notice of Grant of Security
Interest in Patents with the United States Patent and Trademark Office, (c) in
the case of Trademarks, a Notice of Grant of Security Interest in Trademarks
with the United States Patent and Trademark Office and (d) in the case of
Copyrights, a Notice of Grant of Security Interest in Copyrights with the United
States Copyright Office, (2) sufficient description of Commercial Tort Claims,
(3) consent of the issuer with respect to Letter-of-Credit Rights, (4) in the
case of Equipment that is covered by a certificate of title, the filing with the
registrar of motor vehicles or other appropriate authority in the applicable
jurisdiction of an application requesting the notation of the security interest
created hereunder on such certificate of title, (5) in the case of any Deposit
Account, the execution and delivery to Administrative Agent of a Control
Agreement, such security interests in the Collateral (other than Commercial Tort
Claims until so sufficiently described and Money which has not been transferred
to or deposited in a Deposit Account or Securities Account in which the
Administrative Agent has a perfected security interest under the UCC) and (6) if
applicable, compliance with any other statute, regulation or treaty referred to
in Section 9-311(a) of the UCC, such security interest shall constitute a valid
first priority perfected security interest in the Collateral, prior to all other
Liens on such Collateral except for Permitted Liens.

(c) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

(d) Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or in the process of being delivered) or (B) services
theretofore actually rendered (or in the process of being rendered) by such
Grantor to, the account debtor named therein, and (iii) no surety bond was
required or given in connection with any Account of a Grantor or the contracts
or purchase orders out of which they arose.

(e) Inventory. No Inventory is held by any Person other than a Grantor pursuant
to consignment, sale or return, sale on approval or similar arrangement.



--------------------------------------------------------------------------------

(f) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims.

 

5. Covenants. So long as Full Satisfaction has not occurred, each Grantor
covenants that such Grantor shall:

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein other than Permitted Liens.

(b) Instruments/Tangible Chattel Paper/Documents. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, (i) ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times (unless deposited for collection or otherwise
presented for payment) or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent and (ii) ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

(c) Perfection of Security Interest. Execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary, appropriate or
convenient (i) to assure to the Administrative Agent the effectiveness and
priority of its security interests hereunder, including (A) such instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Schedule 5(f)(i) attached hereto, (C) with regard to Patents, a Notice of Grant
of Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Schedule 5(f)(ii) attached hereto and (D) with
regard to Trademarks, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of
Schedule 5(f)(iii) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. Each Grantor hereby authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction in the United States any financing statements (including any
continuations), amendments thereto or other documents (i) that contain the
information required by Article 9 of the UCC of each such applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Collateral, including without limitation, whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) without the signature of such Grantor where
permitted by law, (iii) that contain a description or indication of collateral
as “all assets now owned or hereafter acquired by the Grantor or in which
Grantor otherwise has rights” or “all personal property of the debtor, now owned
or hereafter acquired” or words of similar import or (iv) that contain a
sufficient description of the real property to which such Collateral relates and
any other information requested by Administrative Agent in the case of a
financing statement filed as a fixture filing or covering Collateral
constituting minerals or the like to be extracted or timber to be cut . Each
Grantor agrees to provide all information described in the immediately preceding
sentence to Administrative Agent promptly upon reasonable request by
Administrative Agent and, if required, to execute any such financing statements
(including any continuations) or amendments thereto. In addition, each Grantor
also hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its nominee or any other Person whom the Administrative Agent may
designate, as such Grantor’s attorney-in-fact with full power and for the
limited purpose to sign in the name of such Grantor any such financing
statements (including renewal statements), continuations, amendments and
supplements, notices or any similar documents that in the Administrative Agent’s
reasonable discretion would be necessary, appropriate or convenient in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable so
long as the Secured Obligations remain unpaid and until the commitments relating
thereto shall have been terminated. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Collateral of any Grantor or any part thereof, or to any of
the Secured Obligations, such Grantor agrees to execute and deliver all such



--------------------------------------------------------------------------------

instruments and to do all such other things as the Administrative Agent in its
sole discretion reasonably deems necessary, appropriate or convenient to
preserve, protect and enforce the security interests of the Administrative Agent
under the law of such other jurisdiction (and, if a Grantor shall fail to do so
promptly upon the request of the Administrative Agent, then the Administrative
Agent may execute any and all such requested documents on behalf of such Grantor
pursuant to the power of attorney granted hereinabove). If any Collateral is in
the possession or control of a Grantor’s agents and the Administrative Agent so
requests, such Grantor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the account of
the holders of the Secured Obligations and subject to the Administrative Agent’s
instructions. Each Grantor agrees (and agrees to cause each of its direct and
indirect Domestic Subsidiaries) to mark its books and records to reflect the
security interest of the Administrative Agent in the Collateral.

(d) Control. After the occurrence and during the continuation of an Event of
Default, execute and deliver all agreements, assignments, instruments or other
documents as the Administrative Agent shall reasonably request for the purpose
of obtaining and maintaining control within the meaning of the UCC with respect
to any Collateral consisting of Deposit Accounts, Securities Accounts, other
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

(e) Collateral held by Warehouseman, Bailee, etc. If any material Collateral is
at any time in the possession or control of a warehouseman, bailee, agent or
processor of such Grantor, (i) notify the Administrative Agent of such
possession or control, (ii) notify such Person of the Administrative Agent’s
security interest in such Collateral, (iii) instruct such Person to hold all
such Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (iv) use its commercially reasonable
efforts to obtain an acknowledgment from such Person that it is holding such
Collateral for the benefit of the Administrative Agent.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business or as required by law.

(g) Covenants Relating to Copyrights.

(i) Not do any act or knowingly omit to do any act whereby any registered
Copyright may become invalidated unless such invalidation could not reasonably
be expected to have a Material Adverse Effect and (A) not do any act, or
knowingly omit to do any act, whereby any registered Copyright may become
injected into the public domain, unless such act or omission could not
reasonably be expected to have a Material Adverse Effect; (B) notify the
Administrative Agent immediately if it knows that any registered Copyright may
become injected into the public domain or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any court or tribunal in the United States)
regarding a Grantor’s ownership of any such Copyright or its validity, in each
case, that would reasonably be expected to have a Material Adverse Effect;
(C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each Copyright owned
by a Grantor including, without limitation, filing of applications for renewal
where necessary, unless failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (D) promptly notify the Administrative Agent
of any infringement of any Copyright of a Grantor of which it becomes aware that
would reasonably be expected to have a Material Adverse Effect and take such
actions as it shall reasonably deem appropriate under the circumstances to
protect such Copyright, including, where appropriate, the bringing of suit for
infringement, seeking injunctive relief and seeking to recover any and all
damages for such infringement.

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Grantor hereunder that would reasonably expected to
result in a Material Adverse Effect.

(h) Covenants Relating to Patents and Trademarks.



--------------------------------------------------------------------------------

(i) Except in connection with a Disposition permitted under Section 8.05 of the
Credit Agreement or to the extent that failure to so act or refrain from acting
could not reasonably be expected to have a Material Adverse Effect, (A) continue
to use each registered Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (B) maintain as in the past the quality of
products and services offered under such Trademark, (C) employ such Trademark
with the appropriate notice of registration, (D) not adopt or use any mark that
is confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the holders of the Secured
Obligations, shall obtain a perfected security interest in such mark pursuant to
this Security Agreement, and (E) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any Trademark may
become invalidated.

(ii) Not do any act, or omit to do any act, whereby any Patent may become
abandoned or dedicated that would reasonably expected to result in a Material
Adverse Effect.

(iii) Notify the Administrative Agent and the holders of the Secured Obligations
promptly if it knows that any application or registration relating to any Patent
or Trademark may become abandoned or dedicated, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office) regarding a Grantor’s ownership of any such Patent or
Trademark or its right to register the same or to keep and maintain the same, in
each case, that would reasonably be expected to have a Material Adverse Effect.

(iv) Upon request of the Administrative Agent, a Grantor shall execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the security interest of
the Administrative Agent and the holders of the Secured Obligations in any
Patent or Trademark and the goodwill and general intangibles of a Grantor
relating thereto or represented thereby.

(v) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Patents and Trademarks, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability, unless failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(vi) (A) Promptly notify the Administrative Agent and the holders of the Secured
Obligations after it learns that any Patent or Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party and
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate, unless such infringement, misappropriation or dilution
could not reasonably be expected to have a Material Adverse Effect, and (B) to
recover any and all damages for such infringement, misappropriation or dilution,
or to take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark, in each case, unless failure
to do so could not reasonably be expected to have a Material Adverse Effect.

(vii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder that would
reasonably expected to result in a Material Adverse Effect.

(i) Insurance. Insure, repair and replace the Collateral of such Grantor to the
extent required under the Credit Agreement. All insurance proceeds of Collateral
shall be subject to the security interest of the Administrative Agent hereunder.

(j) Commercial Tort Claims.



--------------------------------------------------------------------------------

(i) Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim before any Governmental Authority by or in favor of such
Grantor or any of its Subsidiaries.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim.

 

6. Advances by Holders of the Secured Obligations. On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent or the
holders of the Secured Obligations may make for the protection of the security
hereof or that may be compelled to make by operation of law. All such sums and
amounts so expended shall be repayable by the Grantors on a joint and several
basis (subject to Section 23 hereof) within ten Business Days after notice
thereof and demand therefor, shall constitute additional Secured Obligations and
shall bear interest from the date said amounts are expended at the Default Rate
for Base Rate Loans. No such performance of any covenant or agreement by the
Administrative Agent or the holders of the Secured Obligations on behalf of any
Grantor, and no such advance or expenditure therefor, shall relieve the Grantors
of any default under the terms of this Security Agreement, the other Loan
Documents or any other documents relating to the Secured Obligations. The
holders of the Secured Obligations may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Grantors to assemble and make available to the
Administrative Agent at the expense of the Grantors any Collateral at any place
and time designated by the Administrative Agent that is reasonably convenient to
both parties, (iv) remove any Collateral from any such premises for the purpose
of effecting sale or other disposition thereof, and/or (v) without demand and
without advertisement, notice, hearing or process of law, all of which each of
the Grantors hereby waives to the fullest extent permitted by law, at any place
and time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent’s compliance
with applicable law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. In addition to all other sums due the Administrative Agent and the holders
of the Secured Obligations with respect to the Secured Obligations, the Grantors
shall pay the Administrative Agent and each of the holders of the Secured
Obligations all reasonable documented costs and expenses incurred by the
Administrative Agent or any such holder of the Secured Obligations, including,
but not limited to, Attorney Costs and court costs, in obtaining or liquidating
the



--------------------------------------------------------------------------------

Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the
Bankruptcy Code. Each Grantor agrees that, to the extent notice of sale shall be
required by law and has not been waived by such Grantor, any requirement of
reasonable notice shall be met if notice, specifying the place of any public
sale or the time after which any private sale is to be made, is personally
served on or mailed, postage prepaid, to such Grantor, in accordance with the
notice provisions of Section 11.02 of the Credit Agreement at least ten days
before the time of such sale. The Administrative Agent and the holders of the
Secured Obligations shall not be obligated to make any sale or other disposition
of the Collateral regardless of notice having been given. To the extent
permitted by law, any holder of the Secured Obligations may be a purchaser at
any such sale. To the extent permitted by applicable law, each of the Grantors
hereby waives all of its rights of redemption with respect to any such sale.
Subject to the provisions of applicable law, the Administrative Agent and the
holders of the Secured Obligations may postpone or cause the postponement of the
sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, to the extent
permitted by law, be made at the time and place to which the sale was postponed,
or the Administrative Agent and the holders of the Secured Obligations may
further postpone such sale by announcement made at such time and place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Administrative Agent and the holders of the
Secured Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Administrative Agent and
the holders of the Secured Obligations from and against all liabilities,
damages, losses, actions, claims, judgments, costs, expenses, charges and
Attorney Costs suffered or incurred by the Administrative Agent or the holders
of the Secured Obligations (each, an “Indemnified Party”) because of the
maintenance of the foregoing arrangements except as relating to or arising out
of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.



--------------------------------------------------------------------------------

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Loan Document, any other documents relating
to the Secured Obligations, or as provided by law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agents and the holders of the Secured
Obligations under this Security Agreement shall be cumulative and not exclusive
of any other right or remedy that the Administrative Agent or the holders of the
Secured Obligations may have.

(e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default and during the continuation thereof, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 23 hereof), together with interest thereon at the Default Rate for Base
Rate Loans, together with the costs of collection and Attorney Costs. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Grantors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;



--------------------------------------------------------------------------------

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

(b) Performance by the Administrative Agent of Obligations. If any Grantor fails
to perform any agreement or obligation contained herein, the Administrative
Agent itself may perform, or cause performance of, such agreement or obligation,
and the expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Grantors on a joint and several basis (subject to
Section 23 hereof).

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no obligation to clean, repair or otherwise prepare the
Collateral for sale.

 

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.



--------------------------------------------------------------------------------

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement or other document relating to the Secured Obligations, and each
Grantor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

11. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect until Full Satisfaction has occurred. Upon
Full Satisfaction occurring, this Security Agreement and the liens and security
interests of the Administrative Agent hereunder shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Grantors, execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Security Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, Attorney Costs) incurred by the Administrative
Agent or any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

 

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

 

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement. To the fullest extent permitted by law, each Grantor hereby
releases the Administrative Agent and each holder of the Secured Obligations,
their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

 

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

15. Counterparts; Effectiveness. This Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall
constitute an original, but all of which shall constitute a single contract. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart. Delivery of an executed counterpart
of a signature page of this Security Agreement by telecopy or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Security Agreement.



--------------------------------------------------------------------------------

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

 

17. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(a) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

18. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER



--------------------------------------------------------------------------------

INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default and during the continuation thereof,
and the Administrative Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Administrative Agent
or the holders of the Secured Obligations under this Security Agreement, under
any of the other Loan Documents or under any other document relating to the
Secured Obligations.

 

23. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 23, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

GRANTORS:     FTI CONSULTING, INC., a Maryland corporation       By:  
/s/    Eric B. Miller       Name:   Eric B. Miller       Title:  

Executive Vice President, General Counsel and

Chief Ethics Officer

     

COMPASS LEXECON LLC, a Maryland limited liability company

FTI CAMBIO LLC, a Maryland limited liability company

FTI CONSULTING CANADA LLC, a Maryland limited liability company

FTI CONSULTING LLC, a Maryland limited liability company

FTI CXO ACQUISITION LLC, a Maryland limited liability company

FTI GENERAL PARTNER LLC, a Maryland limited liability company

FTI HOSTING LLC, a Maryland limited liability company

FTI INTERNATIONAL LLC, a Maryland limited liability company

FTI SMG LLC, a Maryland limited liability company

FTI TECHNOLOGY LLC, a Maryland limited liability company

FTI US LLC, a Maryland limited liability company

FTI, LLC, a Maryland limited liability company

ATTENEX CORPORATION, a Washington corporation

COMPETITION POLICY ASSOCIATES, INC., a District of Columbia corporation

FD MWA HOLDINGS INC., a Delaware corporation

FD U.S. COMMUNICATIONS, INC., a New York corporation

      By:   /s/    Eric B. Miller       Name:   Eric B. Miller       Title:  
Senior Vice President     FTI INVESTIGATIONS, LLC, a Maryland limited liability
company       By:   /s/    Michael J. Slattery       Name:   Michael J. Slattery
      Title:   President

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,
as Administrative Agent By:   /s/    Roberto Salazar   Name: Roberto Salazar  
Title: Assistant Vice President

 